In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1434V
                                        UNPUBLISHED


    BRIANNA ZABEK,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: September 19, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Felicia Langel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On September 18, 2019, Brianna Zabek filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) in her right shoulder as a result of an influenza (“flu”) vaccine
administered to her on September 24, 2017. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On July 20, 2022, I issued Findings of Fact and Conclusion of Law, in which I found
that Petitioner met her burden of proof regarding the site of vaccine administration and
the six-month severity requirement. ECF No. 26 at 6-8. I ordered Respondent to file an
Amended Rule 4(c) report in light of my findings.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 19, 2022, Respondent filed his Amended Rule 4(c) report in which
he states that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent states “[r]ecognizing that
the Chief Special Master’s factual findings that petitioner received the flu vaccine in her
right shoulder and that she suffered the residual effects of her vaccine injury for more
than six months after vaccination, respondent advises that he will not continue to defend
this case on other grounds during further proceedings on entitlement before the Office of
Special Masters, and requests a ruling on the record regarding petitioner’s entitlement to
compensation”. Id. at 2. Respondent further agrees that Petitioner has satisfied all legal
prerequisites for compensation under the Act. Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2